Citation Nr: 0011393	
Decision Date: 04/28/00    Archive Date: 05/04/00

DOCKET NO.  95-09 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a dental 
disability, to include gum and periodontal disorders.

2.  Entitlement to service connection for residuals of dental 
trauma.


REPRESENTATION

Appellant represented by:	Timothy L. Salvatore, Esq.


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel



INTRODUCTION

The veteran served on active duty from October 1954 to 
October 1958, and from January 1959 to June 1985.

In a United States Department of Veterans Affairs (VA) Form 
21-526e (Veteran's Application for Compensation or Pension at 
Separation from Service) received in July 1985, the veteran 
filed a claim for service connection for several conditions, 
including a gum disorder.  In a rating decision dated in 
March 1986, the VA Regional Office (RO) at St. Petersburg, 
Florida, denied service connection for dental trauma; 
however, it does not appear that the RO specifically 
addressed the issue of entitlement to service connection for 
a gum disorder at that time.  The claims file does not 
include a copy of a letter notifying the veteran of the March 
1986 rating decision, so that decision did not become final.  
Therefore, the claims for service connection for gum disease 
and for a dental disability due to trauma were still pending 
in February 1994, when the RO issued a rating decision 
denying service connection for periodontal abscess and 
residuals of dental trauma.  The veteran perfected an appeal 
of that decision to the Board of Veterans' Appeals (Board).  
In March 1995, the RO denied service connection for 
periodontitis.

In November 1996, the Board remanded the case for further 
development.  In May 1999, the Board issued a decision 
denying both of the veteran's claims on appeal.  In November 
1999, the United States Court of Appeals for Veterans Claims 
(known as the United States Court of Veterans Appeals prior 
to March 1, 1999)(hereinafter, "the Court") vacated the May 
1999 Board decision, and remanded the case to the Board for 
readjudication in accordance with a joint motion of the 
veteran and VA for remand.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal for service 
connection for periodontitis.

2.  The veteran received periodontal treatment during 
service, including extraction of tooth #2 and treatment of 
tooth #3.

3.  The veteran continues to have periodontal pocketing at 
tooth #3.

4.  The veteran has not submitted competent evidence that his 
periodontitis resulted from trauma during service.

5.  The veteran's service-connected periodontitis, and 
residuals of periodontitis, of teeth #2 and 3, are reasonably 
shown to have been in existence at the time of separation 
from service.

6.  The veteran had more than 180 days of active service.

7.  The veteran applied for dental treatment within 90 days 
after separation from service.

8.  The service department did not certify that the veteran 
was provided dental examination and treatment within 90 days 
prior to his separation from service.

9.  VA did not schedule the veteran for a VA dental 
examination within six months after his separation from 
service.


CONCLUSIONS OF LAW

1.  Periodontitis of teeth #2 and 3 was incurred in service. 
38 U.S.C.A. § 1712 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 3.381, 3.382 (1998).

2.  The claim for service connection for residuals of dental 
trauma is not well grounded.  38 U.S.C.A. § 5107 (West 1991).

3.  The veteran is eligible for Class II, one-time treatment 
of service-connected periodontitis and residuals of 
periodontitis of teeth #2 and 3.  38 U.S.C.A. § 1712 (West 
1991 & Supp. 1999); 38 C.F.R. § 17.161 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for periodontitis.  
He contends that he had periodontitis during service, and 
that he continues to have periodontitis.  The veteran also 
contends that his periodontitis is related to trauma during 
service.  He asserts that dental surgery that he underwent 
during service constituted dental trauma.

Under current statutes and regulations, service connection 
for dental disability may be granted for each missing or 
defective tooth, and each disease of the investing tissues, 
that is shown to have been incurred in or aggravated by 
service.  38 U.S.C.A. § 1712 (West 1991 & Supp. 1999); 
38 C.F.R. § 3.381(b) (1999).  As noted above, the veteran 
filed a claim for service connection for a gum disorder in 
July 1985; and that claim is still open and is the subject of 
the present appeal to the Board.  The statutes and 
regulations governing service connection for dental disorders 
have been revised since July 1985.  The Court has held that 
when a law or regulation changes after a claim has been 
filed, but before the administrative appeal process has been 
concluded, the version most favorable to an appellant 
applies.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
In addressing the veteran's appeal, the Board will consider 
the affect on the veteran's claims of the versions of the 
applicable statutes and regulations in effect from July 1985 
through the present, and will apply the version most 
favorable to the veteran.

The veteran's service dental records indicate that the 
veteran underwent a periodontal evaluation in February 1971.  
In October and November 1981, he was seen on several 
occasions for periodontal examination and treatment, and he 
was noted to have a periodontal abscess in the area of tooth 
#3.  In April, May, and June 1982, he had several periodontal 
examinations, and he was referred to oral surgery regarding 
tooth #15.  In a July 1983 periodontal examination, the 
veteran reported a sensation of blood rushing to the right 
side of his mouth, and he reported sensitivity to percussion 
of tooth #4.  In April 1984, treatment notes indicated that 
the veteran had periodontal pocketing at teeth #2 and 3.  He 
was referred for periodontal treatment, which included 
extraction of tooth #2.  In June 1984, he was noted to have 
pocketing at teeth #3, 14, 18, 30, and 31.  Treatment 
included flap procedures at teeth #3 and 30, and a freeze 
dried bone graft at the mesial aspect at tooth #3.  In 
January 1985, the veteran had a gingivectomy at teeth #2, 3, 
and 4.  In his October 1984 retirement medical examination, 
dental examination revealed that the veteran was missing 
teeth # 1, 2, 13, 15, 16, 17, and 32, with a fixed partial 
denture replacing tooth #13.

The claims file contains records of private medical treatment 
of the veteran after service.  In February 1990, the 
veteran's dentist, Dr. Art Ryder, referred the veteran for a 
periodontal consultation.  Dr. Ryder noted that the veteran 
had some four to six millimeter pockets, and a ten millimeter 
pocket at tooth #3.  In September 1990, Dr. Ryder noted that 
the pocket at tooth #3 was still very deep.  In September 
1990, periodontist Norman G. Becker, Jr., D.D.S., wrote that 
the maxillary right first molar had a mesial pocket.  In 
November 1993, the veteran had another periodontal check.  
Dr. Ryder noted that the upper right area was still a 
problem.  In May 1994, periodontist Rodney Horvat, D.D.S., 
wrote that the veteran had presented with severe pocketing on 
tooth #3, and moderate pocketing on teeth #14, 18, 19, 30 and 
31.  Dr. Horvat wrote that surgery had been performed on 
teeth #4 and 5 to stabilize the pocketing, and open 
debridement had been done around tooth #3.  Dr. Horvat wrote 
that tooth #3 had a questionable prognosis, but that it was 
preferable to try to maintain it.

The report of a January 1997 VA dental examination indicated 
that the veteran reported no current complaints regarding his 
periodontal or dental condition.  The veteran reported that 
he considered a periodontal surgery performed during service 
to have been traumatic.  The veteran denied any other history 
of dental or oral trauma.  The VA examining dentist noted 
that the veteran had received periodontal treatment during 
and after service.  The examiner indicated that the record 
did not provide a basis to determine the condition of the 
veteran's periodontal tissues between the time of his 
treatment in service and the present.  The examiner reported 
that, at the time of the January 1997 examination, the 
periodontal bone support was excellent, except for tooth #3, 
which had moderate to slightly advanced bone loss.  Tooth #3 
was asymptomatic, but there were residual pockets of eight 
millimeters in two locations around the tooth.  The 
periopocket readings around the other teeth were not 
significant.  The examiner's diagnosis was localized moderate 
to early advanced periodontitis involving tooth #3, with the 
remaining teeth in excellent periodontal health.

A person who submits a claim for veteran's benefits has the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  The Court has 
defined a well grounded claim as a plausible claim; one which 
is meritorious on its own or capable of substantiation.  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  

There is evidence of treatment of the veteran for periodontal 
disease during and after service.  Under the current 
regulations, treatable carious teeth, replaceable missing 
teeth, dental or alveolar abscesses, and periodontal disease 
will be considered service-connected solely for the purpose 
of establishing eligibility for outpatient dental treatment.  
38 C.F.R. § 3.381(a) (1999).  The current version of the 
regulations regarding service connection for dental 
disabilities became effective June 8, 1999.  See 64 Fed. Reg. 
30,392 (1999).  Prior to the 1999 revision, those regulations 
had not been revised since 1979.  See 44 Fed. Reg. 22,720 
(1979).  The version of the regulations regarding service 
connection for dental disabilities that was in effect from 
the time of the veteran filed his claim, in 1985, until the 
revision in 1999, used the term pyorrhea rather than 
periodontal disease.  38 C.F.R. §§ 3.381, 3.382 (1998).  
(Dorland's Illustrated Medical Dictionary, 27th edition, 
1988, lists the first definition of pyorrhea as 
"periodontitis.")  Under the previous version of the 
regulations, pyorrhea shown during service after a reasonable 
period of service, involving one or more teeth necessitating 
extraction, was a sufficient basis for grant of service 
connection for the tooth or teeth involved.  38 C.F.R. 
§ 3.382(c) (1998).

As the revised regulations provided that periodontal disease 
may be service-connected only for purpose of establishing 
eligibility for outpatient dental treatment, the Board finds 
that the earlier version of the regulations is more favorable 
to the veteran's claim for service connection for 
periodontitis.  Therefore, the Board will apply that earlier 
version in this case.  Based on the older regulations, 
particularly 38 C.F.R. § 3.382(c) (1998), the records of 
periodontal treatment during and after service make the 
veteran's claim for service connection for periodontal 
disease plausible, and well grounded.

When a veteran has presented a well grounded claim within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991), VA has a duty 
to assist the veteran in the development of his claim.  
38 U.S.C.A. § 5107(a) (West 1991).  The Board finds that the 
facts relevant to the veteran's claim for service connection 
for periodontal disease have been properly developed, such 
that VA has satisfied its statutory obligation to assist the 
veteran in the development of his claim.

The veteran's service dental records do not specifically list 
a diagnosis of pyorrhea, periodontitis, or periodontal 
disease.  The veteran did, however, receive treatment during 
service for periodontal pocketing.  In April 1984, treatment 
for periodontal pocketing at teeth #2 and 3 included 
extraction of tooth #2.  As periodontal treatment of tooth #2 
during service led to extraction, the Board finds that the 
record reasonably supports service connection for 
periodontitis of tooth #2.

The veteran's tooth #3 has been subject to periodontal 
treatment during and after service.  Post-service dental 
records show continued periodontal pocketing at tooth #3.  
There is no record of treatment of tooth #3 between 1985 and 
1990.  The Board finds that the absence of treatment between 
1985 and 1990 does not tend to establish either continuity or 
resolution of pocketing between those dates.  The Board 
concludes that the evidence supporting service connection of 
periodontitis of tooth #3 is at least equal to the opposing 
evidence.  Therefore, service connection for periodontitis of 
tooth #3 is granted.  While teeth in addition to teeth #2 and 
3 have been treated for periodontal pocketing, VA dental 
examination in January 1997 revealed no periodontal disorder 
of teeth other than tooth #3.  There is no evidence more 
recent than the 1997 examination that indicates that 
pocketing at other teeth is still present.  The Board finds 
that the preponderance of the evidence is against service 
connection for periodontitis of any teeth other than teeth #2 
and 3.

The veteran has also claimed that his periodontitis is 
related to trauma.  In a March 8, 1995, statement, the 
veteran wrote that he had not claimed that dental trauma had 
caused his periodontitis condition.  In a March 23, 1995, 
statement, he wrote that a June 1984 surgery during service, 
with application of freeze dried bone graft, constituted 
dental trauma.  He noted a dictionary definition of trauma as 
including injury to tissue by an extrinsic, including 
surgical, agent.

Whether the veteran's periodontitis was caused by trauma is 
relevant because it affects the type of benefits to which the 
veteran is entitled based on his service-connected 
periodontitis of teeth #2 and 3.  VA provides treatment and 
compensation for certain specified types of service-connected 
dental disorders, but provides outpatient treatment only for 
other specified types of dental disorders.  See 38 U.S.C.A. 
§ 1712 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.381, 4.150, 
17.161 (1999).  Applicable law provides several classes of 
eligibility for outpatient treatment, depending upon several 
factors, including whether or not the disorder resulted from 
trauma during service.  As noted above, the Board will 
consider all versions of the applicable statutes and 
regulations that have been in effect since the veteran filed 
his claim in July 1985.  The Board will apply the version 
most favorable to the veteran's claims.

The regulation regarding eligibility for treatment for dental 
conditions resulting from dental trauma, currently codified 
at 38 C.F.R. § 17.161(c) (1999), has not changed since the 
veteran filed his claim in July 1985.  The Board finds that 
the record does not support the veteran's assertion that his 
periodontitis resulted from trauma during service.  First, 
the Board does not accept that "service trauma," which is 
associated with a more liberal entitlement to VA dental 
treatment under 38 C.F.R. § 17.161(c) (1999), includes dental 
surgery performed during service.  Second, the veteran's 
service dental records reflect that the veteran underwent 
dental surgery in 1984 in response to an existing periodontal 
disorder; so his periodontal disorder cannot be said to have 
resulted from the surgery.  Therefore, the Board finds that 
the veteran's claim for service connection for residuals of 
dental trauma is not plausible or well grounded within the 
meaning of 38 U.S.C.A. § 5107 (West 1991).  That claim is 
denied.

While VA regulations regarding the benefits available for 
service connected periodontal disease (or pyorrhea) have been 
revised since the veteran filed his claim in July 1985, at no 
time since July 1985 has periodontal disease or pyorrhea been 
a compensable disability under the regulations.  See 
38 C.F.R. § 4.150 (1993); 38 C.F.R. § 4.150 (1994); 38 C.F.R. 
§§ 3.381(a), 4.150 (1999).

VA regulations provide classes of eligibility for outpatient 
dental treatment for service-connected dental conditions.  
38 C.F.R. § 17.161 (1999).  Although the regulations have 
been revised since the veteran filed his claim in July 1985, 
none of the provisions that apply to the veteran's 
circumstances have been revised since July 1985.  See 
38 C.F.R. § 17.123 (1989); 38 C.F.R. § 17.123 (1990); 
38 C.F.R. § 17.123 (1992); 38 C.F.R. § 17.123 (1993); 
38 C.F.R. § 17.161 (1999).  Thus, none of the earlier 
versions of the regulations is more favorable to the veteran 
than the current regulations.  Under the current regulations, 
the classes of eligibility for outpatient dental treatment 
include the following:

Class I.  Those having a service-
connected compensable dental disability 
or condition, may be authorized any 
dental treatment indicated as reasonably 
necessary to maintain oral health and 
masticatory function.  There is no time 
limitation for making application for 
treatment and no restriction as to the 
number of repeat episodes of treatment.


Class II.  Those having a service-
connected noncompensable dental condition 
or disability shown to have been in 
existence at time of discharge or release 
from active service, may be authorized 
any treatment indicated as reasonably 
necessary for the one-time correction of 
the service-connected noncompensable 
condition, but only if certain conditions 
are met.

Class II(a).  Those having a service-
connected noncompensable dental condition 
or disability adjudicated as resulting 
from combat wounds or service trauma may 
be authorized any treatment indicated as 
reasonably necessary for the correction 
of such service-connected noncompensable 
condition or disability.

38 C.F.R. § 17.161(a), (b), (c) (1999).

As noted above, the veteran's service-connected periodontitis 
is not compensable, and did not result from combat wounds or 
service trauma.  Therefore, he is not eligible for dental 
treatment under Class I or Class II(a).  Further conditions 
for treatment under Class II include:

(A) The veteran served on a period of 
active service of not less than 180 days; 

(B) Application for treatment is made 
within 90 days after discharge or 
release;


	(CONTINUED ON NEXT PAGE)

(C) The certificate of discharge or 
release does not bear a certification 
that the veteran was provided, within the 
90-day period immediately before such 
discharge or release, a complete dental 
examination (including dental X-rays) and 
all appropriate dental treatment 
indicated by the examination to be 
needed; and

(D) VA dental examination is completed 
within six months after discharge or 
release, unless delayed through no fault 
of the veteran.

38 C.F.R. § 17.161(b) (1999).

The veteran had more than 180 days of active service.  He was 
separated from service in June 1985, and he filed a claim for 
service connection for several conditions, including a gum 
disorder, in July 1985.  The Board finds that the claim for 
service connection can reasonably be considered an 
application for treatment, and that the veteran therefore 
applied for treatment within 90 days after discharge.  The 
veteran's Report of Separation from Active Duty, DD Form 214 
N, does not bear a certification that the veteran was 
provided a dental examination or dental treatment within the 
90-day period immediately before his discharge.  The veteran 
apparently did not have a VA dental examination within six 
months after discharge; however, the records in the claims 
file do not reflect that he was ever scheduled for a VA 
dental examination.  In March 1986, the RO issued a dental 
rating decision based on the veteran's service medical 
records, without reference to any post-service dental 
examination.  Thus, it is reasonable to conclude that the 
absence of a VA medical examination within six months after 
discharge was through no fault of the veteran.  Based on all 
of the evidence, and applying the benefit of the doubt in 
favor of the veteran's claim, as required by 38 U.S.C.A. 
§ 5107, the Board finds that the veteran meets the criteria 
for Class II eligibility for one-time treatment of his 
service-connected periodontitis of teeth #2 and 3.


ORDER

Entitlement to service connection for periodontitis of teeth 
#2 and 3 is granted.

A well grounded claim for service connection for residuals of 
dental trauma not having been submitted, the claim is denied.

Eligibility for Class II treatment of service-connected 
periodontitis of teeth #2 and 3 is granted.




		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 

